DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on May 21, 2021 have been fully considered but they are not persuasive because, the Examiner still believes, the previously cited prior art, Lee, discloses the claimed invention.
First, regarding claims 1, 11 and 17, the Applicants argue that Lee doesn’t disclose the subscription request comprise an identifier of an LADN (see page 9-11). 
The Examiner respectfully disagrees with the above argument because Lee clearly describes the information of LADN (which is the same as identifier of the LADN) is transmitted with paging packet and/or signal (e.g. paragraph [0083]-[0084]), and the event subscription is the UE leaving the LADN, which Lee clearly illustrates this event (e.g. paragraph [0085]).
Second, regarding claim 10, the Applicants further argue that Lee fails to disclose the identifier of the LADN is a local data network name. 
The Examiner respectfully disagrees with the argument because Lee illustrates that the AMF determines a paging area for the session from the N11 message using the information on the packet or the message. That is, the paging area that is being determined using the information is simply the name of the LADN service area (please see figs. 3 and 5; paragraph [0083]-[0085]; [0121]-[0122]; [0140]; [0073]-[0075]).
Therefore, the Examiner respectfully submits that the above arguments are not persuasive and the claimed invention is patentable in view of Lee.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11-12, 15, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0382941 A1).
Regarding claim 1, Lee discloses a session processing method, performed by a session management functional entity (SMF), the method comprising:  5sending an event subscription request to a mobility management functional entity (AMF) to subscribe an event, the event subscription request comprising an identifier of a user equipment (UE), and an identifier of a local area data network (LADN), wherein the event comprises the UE leaving an area covered by the LADN (paragraph [0074]-[0075]; [0083]-[0085]; [0072]; [0121], SMF forwards signaling or downlink data notification message to the AMF including UE and LADN ID or information and/or name, where the message comprising the UE moving or leaving area is covered by the LADN); receiving, from the mobility management functional entity, a first notification message 10indicating that the UE has left an area covered by the LADN (paragraph [0086]-[0088]; [0075]-[0076]; [0122]-[0123], the a paging notification message indicating that the UE is out of the area 
Regarding claims 11 and 17, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding session management functional entity and a session processing system, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 12 and 18, Lee discloses in instances where the first session operation comprises releasing the LADN session, the triggering a first session operation comprises: releasing the LADN session based on the first notification message (paragraph [0088]; [0045]; [0058]-[0064]; and so on).  
Regarding claim 5 and 15, Lee discloses in instances where the first session operation comprises deactivating the LADN session, the triggering a first session operation comprises: sending, to a user plane functional entity, a message for instructing to release a downlink 10tunnel resource of the LADN session; or sending, to the mobility management functional entity, a message for instructing to release an air interface resource of the LADN session (e.g. paragraph [0062]-[0066]; [0094]-[0095]).  
Regarding claim 6, Lee discloses the event further comprises that the UE enters 15the area covered by the LADN (paragraph [0015]-[0018]; [0021]; [0084]; [0047]; and so on).  
Regarding claim 21, Lee discloses the identifier of the LADN is a local data network name (e.g. paragraph [0074]-[0075]; [0083]-[0084]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin et al. (US 2018/0324577 A1), and further in view of Manepalli et al. (US 2017/0359761 A1).
Regarding claim 203 and 13, as applied above, Lee discloses in instances where the first session operation comprises releasing the LADN session, the triggering a first session operation comprises: triggering deactivation of the LADN session based on the first notification message (paragraph [0088]; [0045]; [0058]-[0064]; and so on).
Lee doesn’t disclose determining, within a preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session.  

Faccin doesn’t teach the determination is within a preset duration in addition to depending on whether the UE re-enters the area.
Manepalli teaches the determination is within a preset duration in addition to depending on whether the UE re-enters the area (e.g. paragraph [0018]-[0020]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use determining, within a preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session as taught by Faccin and Manepalli into Lee in order to improve resource and power utilization, and to reduce dropping of user data packet. 
Regarding claim 4, 14 and 20, as applied above, Lee discloses determining whether the UE is within or not in the area covered by the LADN. However, Lee doesn’t disclose the determining, within preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session comprises:  5185426796US06 in instances where the UE does not re-enter, within the preset duration, the area covered by the LADN, releasing, by the session management functional entity, the LADN session; or in instances where the UE re-enters, within the preset duration, the area covered by the LADN, determining, by the session management functional entity, not to release the LADN 5session.  
Faccin teaches the determining, depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session comprises:5185426796US06 in instances where the UE does not re-enter the area covered by the LADN, releasing, by the session management functional entity, the LADN session; or in instances where the UE re-enters the area covered by the LADN, 
Faccin doesn’t teach the determination is within a preset duration in addition to depending on whether the UE re-enters the area, and the re-enter is within a preset duration.
Manepalli teaches the determination is within a preset duration in addition to depending on whether the UE re-enters the area, and the re-enter is within a preset duration (e.g. paragraph [0018]-[0020]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining, within preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session comprises:  5185426796US06 in instances where the UE does not re-enter, within the preset duration, the area covered by the LADN, releasing, by the session management functional entity, the LADN session; or in instances where the UE re-enters, within the preset duration, the area covered by the LADN, determining, by the session management functional entity, not to release the LADN 5session as taught by Faccin and Manepalli into Lee in order to improve resource and power utilization, and to reduce dropping of user data packet. 
Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin.
Regarding claim 7 and 16, as applied above, Lee discloses receiving a first notification message and triggering a first session operation. However, Lee doesn’t disclose comprising: receiving, from the mobility management functional entity, a second notification message for notifying that the UE has entered the area covered by the LADN; and 20triggering a second session operation based on the second notification message, the second session operation comprising 
Faccin teaches comprising: receiving, from the mobility management functional entity, a second notification message for notifying that the UE has entered the area covered by the LADN; and 20triggering a second session operation based on the second notification message, the second session operation comprising activating the LADN session or triggering establishment of an LADN session between the UE and the LADN (e.g. paragraph [0160]-[0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: receiving, from the mobility management functional entity, a second notification message for notifying that the UE has entered the area covered by the LADN; and 20triggering a second session operation based on the second notification message, the second session operation comprising activating the LADN session or triggering establishment of an LADN session between the UE and the LADN as taught by Faccin into Lee in order to improve resource and power utilization, and to increase efficiency of communication. 
Regarding claim 8, as applied above, Lee discloses in instances where the first session operation 25comprises deactivating the LADN session (paragraph [0088]; [0045]; [0058]-[0064]; and so on). However, Lee fails to disclose the triggering of the second session operation comprises: in instances of receiving, from the UE, a service request (SR) message for requesting to perform data transmission by using the LADN session, activating, by the session management functional entity, the LADN session deactivated by the session management functional entity 30based on the first notification message.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the triggering of the second session operation comprises: in instances of receiving, from the UE, a service request (SR) message for requesting to perform data transmission by using the LADN session, activating, by the session management functional entity, the LADN session deactivated by the session management functional entity 30based on the first notification message as taught by Faccin into Lee in order to improve resource and power utilization, and to increase efficiency of communication. 
Regarding claim 9, as applied above, Lee discloses in instances where the first session operation comprises releasing the LADN session (paragraph [0088]; [0045]; [0058]-[0064]; and so on). Lee doesn’t disclose the triggering a second session operation comprises: in instances where receiving, from the UE, a message for requesting to establish an LADN 5session between the UE and the LADN, triggering establishment of an LADN session between the UE and the LADN based on the second notification message.  
Faccin teaches the triggering a second session operation comprises: in instances where receiving, from the UE, a message for requesting to establish an LADN 5session between the UE and the LADN, triggering establishment of an LADN session between the UE and the LADN based on the second notification message (paragraph [0160]-[0162]).

Regarding claim 10, Lee discloses the identifier of the LADN is a local data network name (e.g. figs. 3 and 5; paragraph [0073]-[0075]; [0083]-[0084]; [0121]-[0122]; [0140]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Manepalli.
Regarding claim 19, Lee discloses in instances where the first session operation comprises releasing the LADN session, the session management functional entity is configured to trigger deactivation of the LADN session based on the first notification message and release the LADN session if the UE does not re-enter the area covered 5by the LADN (paragraph [0088]; [0045]; [0058]-[0064]; and so on).  
Lee fail to disclose the UE does not re-enter the area within preset duration.
Manepalli teaches the UE does not re-enter the area within preset duration (e.g. paragraph [0018]-[0020]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the UE does not re-enter the area within preset duration as taught by Manepalli into Lee in order to reduce congestion and dropping of user data packet. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461